DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/13/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not explained why there is a serious burden according to MPEP 803.02.  Applicant further argues that the technical feature of amended claim 1 is a herpesvirus comprising a peptide fused or inserted to N terminal region of the glycoprotein H (gH), whereas previously cited Avitabile does not teach EGFP inserted or fused to N terminal region, but endodomain  
The above argument is considered but deemed unpersuasive.  Applicant is reminded that the restriction requirement mailed on 3/13/2022 is made according to 37 CFR 1.475 (a),which is a requirement for unity of the invention, because the present application is a 371 national stage application. Therefore, the restriction guideline set forth in MPEP803.02 does not apply in the instant case because they are directed to U.S application.  With regard to the technical feature of having a peptide inserted or fused to the N terminal of gH from HSV, this technical feature does not make a contribution over prior art because Klupp (Journal of Virology, Vol.73, No.4, pages 3014-3022) teaches a gD-gH fusion protein, wherein the gD is fused at N-terminal of gH, and gD is a truncated version having 271 amino acids (see Figure 7 and legend on page 3019).  Therefore, the invention of Groups I-III lack unity of the invention under PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 15 and 18 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-11, 13, 14, 16, 17 and 20-22 are currently under examination.
Specification
The disclosure is objected to because of the following informalities: the description of drawing (Figure 4) does not describe part A and B separately as present in Figure 4.  
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  claim 22 depends on claim 15, which is a withdrawn claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 8, 10, 11 and 17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “preferably” and “more preferably” renders the claim indefinite because it is unclear whether the limitation following these terms are part of the claim limitation.
Regarding claim 3, the recitation of “a peptide identified by SEQ ID NO:13” renders the claim indefinite because it is unclear whether the peptide comprises the full sequence of SEQ ID NO: 13, a partial sequence of SEQ ID NO: 13, a peptide have certain percent homology with SEQ ID NO:13, and what means to be identified.
Regarding claim 4, the recitation of “a corresponding region of a homologous gH” renders the claim indefinite because it is unclear what is encompassed by the term “corresponding region.” Does it mean a region having sequence homology? If so, it is unclear what percent sequence identity will meet this limitation.
Regarding claim 7, the recitation of “the herpesvirus has the ability of binding to a cell expressing or binding a target molecule via the peptide” renders the claim indefinite because it is unclear whether it is the virus that can bind a target molecule or a cell that binds a target molecule. It is also unclear what the cell expresses.
Regarding claim 8, the recitation of “a peptide identified by SEQ ID NO:7” renders the claim indefinite because it is unclear whether the peptide comprises the full sequence of SEQ ID NO: 7, a partial sequence of SEQ ID NO: 7, a peptide have certain percent homology with SEQ ID NO:7, and what means to be identified.
Regarding claim 10, the term “preferably” renders the claim indefinite because it is unclear whether the limitation following these terms are part of the claim limitation.
Regarding claim 11, the term “preferably” and “optionally” renders the claim indefinite because it is unclear whether the limitation following these terms are part of the claim limitation.
Regarding claim 17, the term “preferably” “still more preferably” and “most preferably” renders the claim indefinite because it is unclear whether the limitation following these terms are part of the claim limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16, 20-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite “a cell” comprising the herpesvirus. The specification teaches the herpesvirus targets diseased cell including tumor and other infectious disease (page 19-20), wherein all these cells resides in a human patient, thus encompassing a human organism.  This rejection may be overcome by inserting “isolated” before the word “cell.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, 20-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Klupp  (Journal of Virology, 1999, Vol.73, No.4, pages 3014-3022).
Klupp discloses a fusion protein of gD-gH which is responsible for mediating Pseudorabies virus (PrV) infection (page 3015, 1st col., lines 1-2).  Klupp discloses the fusion protein comprises 217 aa of gD fused to 590 aa of gH, wherein the fusion is on N-terminal side of gH (Figure 7 and legend). Klupp discloses the fusion is expressed in Nde-67 (page 3018, 2nd col., 1st paragraph).  Therefore, the disclosure from Klupp anticipates the recombinant herpesvirus of claim 1.
Regarding claim 3, since there is no limitation for how the peptide can be identified by SEQ ID NO:13, the gD-gH fusion is considered to meet this limitation.
Regarding claim 4, since it is unclear how this corresponding region of any homologous gH is determined, the insertion of gD starting at 97 aa of the gH is considered to meet this limitation.
Regarding claim 6, 97 aa amino acid at N terminal region of gH is deleted (Figure 7).
Regarding claim 7, the PrV mutant virus comprising the fusion protein has capability to enter cell (Figure 8 and legend).
Regarding claim 10, it is inherent for any herpesvirus to stimulate host immune response against a cell that is infected with a virus.
Regarding claim 11, the supernatant comprising the virus (Figure 8 legend) is considered to meet the limitation of pharmaceutically acceptable carrier because there is no limiting definition set forth in the specification for such carrier.
Regarding claim 13, the PrV is a DNA virus so that it comprises nucleic acid encoding the gD-gH fusion.
Regarding claim 14, the nucleic acid encoding the fusion is in a vector because the PrV meets the limitation of a vector.
Regarding claims 16, 17, 20-22, Klupp discloses multiple cell lines, including Vero infected with PrV comprising the fusion protein (page 3016, 1st col., 1st paragraph).
Claim(s) 1-11, 13, 14, 16, 17 and 20-22 is/are rejected under 35 U.S.C. 102(a1)(a2) as anticipated by Conner (US 8,980,282) or, in the alternative, under 35 U.S.C. 103 as obvious over Conner and Weisser (Biotechnology Advances, 2009, Vol. 27, pages 502-520).
Conner teaches redesigning tropism of HSV by embedding single chai antibodies (scFv) in viral envelope protein via fusion with glycoprotein H and L, and demonstrates linking an scFv to the N terminus of glycoprotein H redirects the tropism of HSV (col.12, lines 44-50).  Although there is no teaching with regard to how many amino acids are comprises in the scFv, the size of scFv are usually small and below 274 amino acids as evidenced by the teaching from Weisser scFvs Abs are generally about 26-26KDa (page 504, 2nd col., 2nd paragraph, 1st line). The number of amino acids for scFvs would be correlated with the molecular weight of the ScFvs.  Therefore, the fusion gH disclosed by Conner anticipates claim 1.  Alternatively, it would have been obvious to an ordinary skilled in the art to recognize that smaller size of the insertion is preferred so that assemble of the envelope protein and the viral particle not be disrupted and the virus would be functional to direct to a specific type of cell.  Therefore, the claimed invention of claim 1 would have been obvious in view of the teaching from Conner.
Regarding claim 2, Conner teaches a HA tag is fused to gH, which is typically 9 aa in length (col.24, lines 49-55).  
Regarding claim 3, since there is no limitation for how the peptide can be identified by SEQ ID NO:13, the gH fusion is considered to meet this limitation.
Regarding claim 4, Conner teaches the peptide is inserted starting from 58 aa of gH (col.43, line 17).
Regarding claim 5, the N terminal 58 aa is in the H1A domain of gH.  
Regarding claim 6, Conner teaches the peptide is inserted starting from 58 aa of gH (col.43, line 17), so that 57 amino acids are deleted.
Regarding claim 7, Conner teaches the fusion recombinant virus can enter cell (col.24, lines 35-50).
Regarding claim 8, since there is no limitation for how the peptide can be identified by SEQ ID NO:7, the scFv taught by Conner meets the limitation of the claimed molecules.
Regarding claim 9, Conner teach the herpes virus comprises a modified gD to retarget the herpesvirus to a diseased cell (col.17, lines 30-45, col.18, lines 9-10).
Regarding claim 10, it is inherent that host cells would have immune response to a cell infected with herpesvirus would generate immune response.
Regarding claim 11, Conner disclose the viral formulation in pharmaceutical acceptable carrier including isotonic solution (col.23, lines 46-48). 
Regarding claims 13 and 14, Conner disclosed nucleic acids encoding the fusion protein and vector comprise said nucleic acid (col.45, line 31-33).
Regarding claim 16, 17, 20-22, Conner discloses cells infected by the herpesvirus comprises the gH fusion protein, wherein the cells include Vero cells (col.44, lines 1-10).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636